ORDER

The Court having considered the Joint Petition by Attorney Grievance Commission of Maryland and the Respondent, Anne Herrity-Faust, in which Respondent consents to be placed on inactive status by the Court, it is this 26th day of June, 2000,
ORDERED, by the Court of Appeals of Maryland, that the Respondent be and is hereby placed on inactive status from the practice of law until such time that she can demonstrate by proper evidence that she has been restored to good health and is capable of engaging in the competent practice of law, and it is further,
ORDERED, that the Clerk of this Court shall remove the name of Anne Herrity-Faust from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Rule 16-713.